Citation Nr: 0613294	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
May 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), that denied the benefits 
sought on appeal.  

A hearing was held at the RO in November 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

The issue of service connection for bilateral carpal tunnel 
syndrome is addressed in the decision that follows.  By 
contrast, the issue of service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Hearing Loss.  The veteran maintains that he developed 
hearing loss as a result of acoustic trauma in service.  He 
relates that he was involved in forklift operations, loading 
and unloading jet aircraft.  Service department records 
confirm that he was a forklift operator and performed cargo 
transfers.  

Audiometric testing was performed during service.  In 
November 1991 and October 1993, pure tone thresholds in the 
left ear were 30 decibels (dB), at 4000 Hertz (Hz).  During 
the period from August 1989 to November 1994, several pure 
tone thresholds in the left ear varied from 35 dB to 65 dB, 
at 6000 Hz.  Pure tone thresholds in the right ear, varied 
from 30 dB to 40 dB, at 6000 Hz, on three audiometric tests 
during the period from November 1991 to October 1993.  

Audiometric testing in March 1995 revealed that pure tone 
thresholds in the right ear and left ear were 35 dB at 6000 
Hz, while the pure tone threshold in the left ear was 35 dB 
at 8000 Hz and in the right ear was 40 dB at 8000 Hz.  

The most recent audiometric testing during service was 
performed in September 1999.  The veteran then denied ear 
trouble or hearing loss.  Pure tone threshold testing of the 
left ear showed hearing acuity of 65 dB at 6000 Hz.  With the 
exception of the pure tone thresholds previously mentioned, 
all other pure one thresholds, bilaterally, were 25 dB and 
less, at all frequencies tested.  

Postservice audiometric testing was performed by a private 
clinician in April 2004.  On pure tone testing, hearing was 
found to be essentially normal through 2000 Hz, progressing 
at higher frequencies to a moderate sensorineural hearing 
loss bilaterally.  Speech reception testing showed 
discrimination ability of 96 percent correct in the left ear 
and 88 percent correct in the right ear.  The private 
audiologist did not comment on the etiology of the claimant's 
bilateral hearing loss.  

Carpal Tunnel Syndrome.  The veteran contends that he 
developed bilateral carpal tunnel syndrome during service.  
He asserts that he experienced tingling and numbness of the 
shoulders, forearms and hands, and maintains that these upper 
extremity symptoms have persisted during postservice years.

Service medical records dated in May 1999 reflect that the 
veteran was seen for complaints of severe neck pain with 
tingling numbness in either hand or arm.  MRI of the cervical 
spine at that time revealed a small right C5-6 
osteophyte/bulging disc.  It was noted that these finding 
explained decreased biceps reflexes, but did not explain his 
pain syndrome well and that there was no clear explanation 
for the transient morning hand numbness.  Service connection 
has been established for cervical disc disease with history 
of neck sprains.  The Board notes that the veteran had 
symptoms during service involving the right shoulder that 
were attributed to right shoulder impingement syndrome, a 
condition for which service connection has been granted.  

Bilateral carpal tunnel syndrome was first objectively 
identified by electrodiagnostic testing in June 2003, a few 
years after the veteran had left military service.  There is 
no medical opinion in the record attributing carpal tunnel 
syndrome to any event or occurrence of the veteran's military 
service. 

A VA orthopedic examination was performed in November 2003.  
The veteran complained of paresthesias of both hands and loss 
of neck motion.  The assessment was herniated disc in the 
cervical spine at C5-6, with central canal stenosis and 
carpal tunnel syndrome.  

The Board finds that the veteran should be accorded an 
examination and that a medical opinion should be obtained as 
to whether the carpal tunnel syndrome initially diagnosed 
after service is related to the in-service symptoms noted in 
May 1999 or to the service-connected cervical disc disease.

In view of the foregoing, this case is REMANDED to the RO for 
the following development and consideration:  

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for carpal tunnel 
syndrome or hearing problems since 
November 2003.  The RO should obtain 
those records that have not been 
previously secured.  

2.  The RO should arrange for the veteran 
to be scheduled for an audiology 
examination.  The examination should be 
performed in accordance with VA 
disability examination worksheets 
pertaining to audiology evaluations.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  The examiner should elicit 
a detailed history from the veteran as to 
the pertinent symptoms and noise exposure 
he experienced during service and 
thereafter.  The examination is for the 
purpose of obtaining a medical opinion 
responding to the following questions:

*	If it is determined that the veteran 
has bilateral hearing loss, then is 
there at least a 50 percent 
probability or greater that his 
bilateral hearing loss had its onset 
in service, was present within the 
first postservice year, or is 
otherwise attributable to service? 

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to obtain 
information and an opinion as to his 
bilateral carpal tunnel syndrome.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  The examiner should elicit 
a detailed history from the veteran as to 
the pertinent symptoms he experienced 
during service and thereafter.  As noted 
above, the veteran was seen during 
service in May 1999 for transient hand 
numbness which apparently was not thought 
to be a symptom of cervical spine 
disease.  The examination is for the 
purpose of obtaining a medical opinion 
responding to the following questions:

*	Is there at least a 50 percent 
probability or greater that the 
veteran has carpal tunnel syndrome 
which had its onset in service or is 
otherwise attributable to service?

*	If it is determined that the carpal 
tunnel syndrome did not begin during 
service and is not attributable to 
service, is the carpal tunnel 
syndrome caused by to the service-
connected cervical disc disease or 
aggravated by the cervical disc 
disease? 

4.  The RO should then readjudicate the 
claim in light of any additional evidence 
obtained.  If any benefit sought 
on appeal is not granted to the 
claimant's satisfaction, the RO should 
send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

